Citation Nr: 0414063	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis, left knee, with internal derangement of 
the knee joint.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to an effective date earlier than July 30, 
2001, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945 and from February 1953 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

After a review of the claims file, the Board finds that 
further development is needed with respect to the claims for 
an increased rating for a left knee disability and for 
entitlement to service connection for a low back disorder.  
As such, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.

Finally, the matter of an earlier effective date for a TDIU 
is inextricably intertwined with the issues undergoing 
further development and cannot be addressed on appellate 
review at this time.  As such, a decision as to this issue 
will be deferred pending completion of the additional 
development.


REMAND

With respect to the claim for an increased rating for a left 
knee disability, the Board finds that the veteran perfected 
an appeal from the December 1998 denial of a rating in excess 
of 30 percent by February 1999 correspondence.  Therefore, 
this issue is on appeal.  However, it does not appear that 
the RO considered whether the veteran was entitled to 
separate ratings under Diagnostic Code (DC) 5257 and for 
arthritis with painful motion.  As such, the issue will be 
remanded for consideration of the assignment of separate 
ratings.

Next, with respect to the claim for secondary service 
connection for a low back disorder, the Board finds that the 
veteran filed a timely notice of disagreement to the February 
1997 rating decision by correspondence dated in March 1997.  
However, there has been no statement of the case (SOC) issued 
with respect to this issue.  The Veterans Claims Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
yet issued an SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
issue will be remanded.

As noted above, with respect to the claim for an earlier 
effective date for the assignment of a total disability 
rating, the Board will defer a decision on this claim until 
the above issues have been resolved.  Parenthetically, the 
Board notes that the veteran met the criteria of 38 C.F.R. 
§ 4.16(a) when he was assigned a 60 percent combined rating 
as of September 30, 1996, since both right foot and left knee 
disabilities are of common etiology or are disabilities of 
one or both lower extremities or are disabilities affecting a 
single body system, i.e. orthopedics.

Moreover, while the case is on remand status, the veteran is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) with respect to all 
the issues on appeal as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claims, what evidence VA will develop, 
and what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  The RO should issue to the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) on the issue 
of an increased rating for a left knee 
disability, to include consideration of 
whether separate ratings are warranted 
under DC 5257 and for arthritis with 
painful motion. 

3.  The RO should issue to the veteran 
and his representative an SOC on the 
issue of entitlement to service 
connection for a low back disorder, 
claimed as secondary to a service-
connected left knee disability. 

4.  The veteran is informed that the 
issue of service connection for a low 
back disorder, claimed as secondary to a 
service-connected left knee disability 
will be returned to the Board following 
the issuance of the SOC only if the issue 
is perfected by the filing of a timely 
and adequate substantive appeal.

Thereafter, if in order, the case should be returned to the 
Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in these claims.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

